PER CURIAM.
Arkansas inmate David Williams appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Based upon our consideration of Williams’s arguments for reversal and our de novo review of the record, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.2006), we find that summary judgment was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Williams’s motion to supplement the record.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.